DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “the prism section, the microstructure section, and the diffusing section are superimposed on top of each other and in direct abutment with each 
Claim 4 further recites the limitation “air gaps between the prism section, the microstructure section, and the diffusing section are present in a form of the cavities”. However, claim 2 already requires “the prism pattern comprises cavities filled with a fluid”. Thereby, “a form of the cavities” in claim 3 should present only in the prism section, unless the applicant intended to claim “air gaps between the prism section, the microstructure section, and the diffusing section are present in a form of cavities”. Thereby, claim 4 fails to particularly point out and distinctly claim the subject matter. For examination purposes, examiner has 
Claim 15 recites the limitation “the prism section, the microstructure section, and the diffusing section are superimposed on top of each other and in direct abutment with each other”. However, as shown in Figure 1b, the prism section 5, the microstructure section 6, and the diffusing section 8 superimposed on top of each other, cannot be in direct abutment with each other. Rather, the prism section 5 and the diffusing section 8 can be in direct abutment with each other, and the microstructure section 6 and the diffusing section 8 can be in direct abutment with each other. Did the applicant intend to claim “the prism section, the microstructure section, and the diffusing section are superimposed on top of each other, wherein the prism section and the diffusing section are in direct abutment with each other, and the microstructure section and the diffusing section are in direct abutment with each other”? Thereby, claim 15 fails to particularly point out and distinctly claim the subject matter. For examination purposes, examiner has interpreted, examiner has interpreted “the prism section, the microstructure section, and the diffusing section are superimposed on top of each other and in direct abutment with each other” to be --the prism section, the microstructure section, and the diffusing section are superimposed on top of each other, wherein the prism section and the diffusing section are in direct abutment with each other, and the microstructure section and the diffusing section are in direct abutment with each other--, based on Figure 1b.
Claim 16 is rejected because they depend upon claim 15; they are likewise rejected under the same rationale as that set forth above with respect to claim 15.
Claim 16 recites the limitation “air gaps between the prism section, the microstructure section, and the diffusing section are present in a form of the cavities”. However, claim 13 already requires “the prism pattern comprises cavities filled with a fluid”. Thereby, “a form of the cavities” in claim 3 can present only in the prism section, unless the applicant intended to claim “air gaps between the prism section, the microstructure section, and the diffusing section are present in a form of cavities”. Thereby, claim 16 fails to particularly point out and distinctly claim the subject matter. For examination purposes, examiner has interpreted, “air gaps between the prism section, the microstructure section, and the diffusing section are present in a form of the cavities” to be --air gaps between the prism section and the microstructure section, or between the prism section and the diffusing section, are present in a form of the cavities--, based on Figure 1b in which cavities 7 on the prism section 5 are illustrated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2013/0335677) in view of Nichol et al. (US 2014/0049983, hereinafter “Nichol”).
Regarding claim 1, You discloses an integral light guide (Figure 2; prism 212, DCF 210, QDEF 206, LGP 204, light source 202, reflector 218, light extraction features 224; Paragraph [0024]) for an electronic display (Paragraph [0024] “a quantum dot-enhanced liquid crystal display”), wherein the integral light guide comprises:
a top surface (the upper surface of 212);
a bottom surface (the lower surface of 204); and
a body (212, 210, 206, 204) extending between the top surface and the bottom surface and comprising:
a prism section (212) arranged adjacent to the top surface, wherein the prism section comprises a prism pattern enclosed by the body (see the prism pattern of 212); and
a light extraction feature section (224) arranged adjacent to the bottom surface (224 adjacent to the lower surface via 218).
However, You does not disclose the light extraction section is a microstructure section.
Nichol teaches a light extraction feature comprises microlenses and microspheres, to redirect a portion of light in a lightguide (Paragraphs [0334]-[0337]).


Regarding claim 6, You as modified by Nichol discloses the limitations of claim 1 above, and You further discloses wherein the integral light guide is one of an integral light guide plate (204) or an integral light guide sheet.

Claims 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Park et al. (US 2016/0085018, hereinafter “Park”).
Regarding claim 7, You discloses an electronic display (Figure 2; Paragraph [0024] “a quantum dot-enhanced liquid crystal display”) comprising:
a non-emissive display panel (216; Paragraph [0024] “a LCD panel”) comprising a first bottom surface (the bottom surface of 216); and
an integral light guide (prism 212, DCF 210, QDEF 206, LGP 204, reflector 218, light extraction features 224) comprising:
a top surface (the upper surface of 212) disposed on the first bottom surface (the upper surface of 212 adhered to the bottom surface of 216 via 214);
a second bottom surface (the lower surface of 204); and

You does not explicitly disclose the top surface adhered to the first bottom surface.
However, Park teaches adhering the top surface of a light guide to the bottom surface of a display panel using optically clear adhesive (Figure 2; the upper surface of 210 adheres the bottom surface of 10; Paragraph [0052]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electronic display as disclosed by You with the teachings of Park, wherein the top surface is adhered to the first bottom surface, for the purpose of arranging the display panel and the light guide, for example, corresponding to the outer edge regions of the display panel (Park: Paragraph [0052]).

Regarding claim 8, You as modified by Park discloses the limitations of claim 7 above, and You further discloses wherein the non-emissive display panel further comprises a liquid-crystal display panel (Paragraph [0024]).

Regarding claim 9, You as modified by Park discloses the limitations of claim 7 above.
You does not disclose a part of the top surface adheres to a part of the first bottom surface using optically clear adhesive.
However, Park teaches a part of the top surface of a light guide adheres to a part of the bottom surface of a display panel using optically clear adhesive (Figure 2; a part of the upper surface of 210 adheres to a part of the bottom surface of 10; Paragraph [0052]).


Regarding claim 10, You as modified by Park discloses the limitations of claim 9 above.
You does not disclose the top surface adheres to the first bottom surface using optically clear adhesive.
However, Park teaches the top surface of a light guide adheres to the bottom surface of a display panel using optically clear adhesive (Figure 2; the upper surface of 210 adheres the bottom surface of 10; Paragraph [0052]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electronic display as disclosed by You with the teachings of Park, wherein the top surface adheres to the first bottom surface using optically clear adhesive, for the purpose of arranging the display panel and the light guide, for example, corresponding to the outer edge regions of the display panel (Park: Paragraph [0052]).

Regarding claim 11, You as modified by Park discloses the limitations of claim 7 above, and You further discloses wherein the non-emissive display panel further comprises a polarizer layer, and wherein the polarizer layer comprises a surface that forms the first bottom surface 

Regarding claim 17, You as modified by Park discloses the limitations of claim 7 above, and further discloses a reflector layer (218) disposed on the second bottom surface.
You does not explicitly disclose the reflector layer adhered to the second bottom surface.
However, Park teaches adhering a reflective layer to the bottom surface of a light guide using a tape (Figure 2; 230 adhered to the bottom surface of 210 using 30).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the reflector layer of You with the teachings of Park, wherein the reflector layer is adhered to the second bottom surface, for the purpose of surrounding fixing the upper portion of the display panel and the lower portion of the light guide without lower receptacle (Park: Paragraph [0057]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Nichol, and in further view of Wang et al. (US 2021/0231858, hereinafter “Wang”).
Regarding claim 2, You as modified by Nichol discloses the limitations of claim 1 above.
You does not disclose the prism pattern comprises cavities filled with a fluid.
However, Wang teaches a plurality of prism structures include a gap between two adjacent prism structures, wherein the gap can be filled with air (Paragraphs [0085], [0102]), so as to reduce the height of a prism structure (Paragraph [0102]).


Regarding claim 3, You as modified by Nichol and Wang discloses the limitations of claim 2 above, and You further discloses wherein the body further comprises a diffusing section (210, 266, 204, 218; Paragraph [0025], [0027], [0034], [0042]) arranged between the prism section and the microstructure section (Figure 2) (see Nichol Paragraphs [0334]-[0337] for the microstructure section).

Regarding claim 4, You as modified by Nichol and Wang discloses the limitations of claim 3 above, and You further discloses wherein the prism section, the microstructure section, and the diffusing section are superimposed on top of each other, wherein the prism section and the diffusing section are in direct abutment with each other, and the microstructure section and the diffusing section are in direct abutment with each other (see § 112(b) rejections above) (Figure 2) (see Nichol Paragraphs [0334]-[0337] for the microstructure section).
You does not disclose air gaps between the prism section and the microstructure section, or between the prism section and the diffusing section, are present in a form of the cavities (see § 112(b) rejections above).

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the prism pattern as disclosed by You with the teachings of Wang, wherein air gaps between the prism section and the microstructure section, or between the prism section and the diffusing section, are present in a form of the cavities, by having the air gap between adjacent prism structures, for the purpose of controlling the height of the prism structure as required (Wang: Paragraph [0102]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Nichol, and in further view of Park.
Regarding claim 5, You as modified by Nichol discloses the limitations of claim 1 above, and You further discloses at least one of a reflector layer (218) or a metal bezel layer that is disposed on the bottom surface (Figure 2).
You does not explicitly disclose the at least one of a reflector layer is adhered to the bottom surface.
However, Park teaches adhering a reflective layer to the bottom surface of a light guide using a tape (Figure 2; 230 adhered to the bottom surface of 210 using 30; Paragraph [0054]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the reflector layer of You with the teachings of Park, wherein the at least one of a reflector layer is adhered to the bottom surface, for the 

Regarding claim 12, You as modified by Park discloses the limitations of claim 7 above, and further discloses the body comprises:
a prism section (212) arranged adjacent to the top surface and comprising a prism pattern enclosed by the body (see the prism pattern of 212); and
a light extraction feature section (224) arranged adjacent to the second bottom surface.
However, You does not disclose the light extraction section is a microstructure section.
Nichol teaches a light extraction feature comprises microlenses and microspheres, to redirect a portion of light in a lightguide (Paragraphs [0334]-[0337]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the light extraction section as disclosed by You with the teachings of Nichol, wherein the light extraction section is a microstructure section, for the purpose of increasing the amount of light extracted from a lightguide using microlenses or microspheres (Nichol: Paragraphs [0336]-[0337]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Park, and in further view of Hu et al. (US 2014/0185319, hereinafter “Hu”).
Regarding claim 18, You as modified by Park discloses the limitations of claim 7 above.
You does not disclose a metal bezel layer adhered to the second bottom surface.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electronic display as disclosed by You with the teachings of Hu, wherein a metal bezel layer is adhered to the second bottom surface, for the purpose of mounting the light guide plate in the metal back bezel (Hu: Paragraph [0024]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Park, in further view of Koike et al. (US 2016/0238774, hereinafter “Koike”).
Regarding claim 19, You as modified by Park discloses the limitations of claim 7 above.
You does not explicitly disclose wherein the integral light guide is an integral light guide plate.
However, Koike teaches a light guide includes a light guide plate, in which the light guide plate is manufactured by molding process by injection (Paragraph [0082]) (Regarding “an integral light guide plate”, examiner considered the specification, Page 7 lines 11-13).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the integral light guide as disclosed by You with the teachings of Koike, wherein the integral light guide is an integral light guide plate, for the purpose of forming a pattern on a light guide plate substrate as required (Koike: Paragraph [0082]).

Regarding claim 20, You as modified by Park discloses the limitations of claim 7 above.
You does not explicitly disclose wherein the integral light guide is an integral light guide sheet.
However, Koike teaches a light guide includes a light guide sheet, in which the light guide sheet is manufactured by a roll-to-roll process (Paragraph [0015]) (Regarding “an integral light guide sheet”, examiner considered the specification, Page 7 lines 11-13).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the integral light guide as disclosed by You with the teachings of Koike, wherein the integral light guide is an integral light guide sheet, for the purpose of forming a light guide plate at a low price (Koike: Paragraph [0015]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Park and Nichol, and in further view of Wang.
Regarding claim 13, You as modified by Park and Nichol discloses the limitations of claim 12 above.
You does not disclose the prism pattern comprises cavities filled with a fluid.
However, Wang teaches a plurality of prism structures include a gap between two adjacent prism structures, wherein the gap can be filled with air (Paragraphs [0085], [0102]), so as to reduce the height of a prism structure (Paragraph [0102]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the prism pattern as disclosed by You with the 

Regarding claim 14, You as modified by Park, Nichol and Wang discloses the limitations of claim 13 above, and You further discloses wherein the body further comprises a diffusing section (210, 266, 204, 218; Paragraph [0025], [0027], [0034], [0042]) arranged between the prism section and the microstructure section (Figure 2) (see Nichol Paragraphs [0334]-[0337] for the microstructure section).

Regarding claim 15, You as modified by Park, Nichol and Wang discloses the limitations of claim 14 above, and You further discloses wherein the prism section, the microstructure section, and the diffusing section are superimposed on top of each other, wherein the prism section and the diffusing section are in direct abutment with each other, and the microstructure section and the diffusing section are in direct abutment with each other (see § 112(b) rejections above) (Figure 2) (see Nichol Paragraphs [0334]-[0337] for the microstructure section).

Regarding claim 16, You as modified by Park, Nichol and Wang discloses the limitations of claim 15 above.
You does not disclose air gaps between the prism section and the microstructure section, or between the prism section and the diffusing section, are present in a form of the cavities (see § 112(b) rejections above).

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the prism pattern as disclosed by You with the teachings of Wang, wherein air gaps between the prism section and the microstructure section, or between the prism section and the diffusing section, are present in a form of the cavities, by having the air gap between adjacent prism structures, for the purpose of controlling the height of the prism structure as required (Wang: Paragraph [0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871